DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 5/12/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Diallo et al (US 2013/0112618) with further evidence from Huang et al (US 2017/0361254)
Diallo teaches a multi-layer filter having alternating layers of positive and negative charge on micro or nanofibers. See abstract, and the figures. The filter also has additional support layer, which is described as microporous and as support paper. Thus this support is therefore made of microfibers. See figures 24 and 53. Particularly, fig. 53 shows nanofibers cast on PET paper support. See also [0043] and [0073]. [0144] teaches that the support layer can also be functionalized with the dendrimer component, which is charged, and create bipolar membrane. Nanofibers are made from PAN or chitosan – see examples and Table 3.
Diallo’s claim 47 teaches the membrane as having alternating positive and negative charges. Since Diallo teaches either nanofibers or microfibers for the filter, the nanofibers would be 100%. Thus claims 1-3 and 12 (intended use) are anticipated. Further evidence that the nanofibers are at least 80% is provided by Huang – see [0081], in which other fibers are added for improving mechanical strength. Adding strength to the nanofibers would have been a good motivation to combine the references.
Claims 4-6: Quaternary ammonium – see [0135]. Carboxylic acids or carboxylate group – several places and claims. Polyacrylic acid, etc. – claims. Plural functional materials – see the claims.
Claims 9 and 10: pore size decrease in the direction of filtration – the support microfilter and the filter layer of nanofilter teaches the same in Diallo.
Claim 11 is not patentable – see MPEP 2113 for product by process claims.
Claims 13-14: PEI beads – see [0383] – [0389]. Providing activated carbon in the filter is not novel but obvious. See for example, Huang, which teaches adding functional additives in [0062] in a nanofiber filter. Adding functional additives in a filter for the purpose of removing ionic impurities (like ion exchange resin beads), or activated carbon for removal of VOC’s are common and routine.
Arguments are not persuasive. Arguments are not commensurate with the claims. PAN is taught by the reference. Regarding the mixed charges, claims recite charges in the alternative.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777